ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-171806 Dated March 25, 2011 Royal Bank of Canada Trigger Autocallable Optimization Securities Linked to the Common Stock of Schlumberger Limited due on or about April 5, 2012 Investment Description Trigger Autocallable Optimization Securities (the “Securities”) are unconditional, unsecured and unsubordinated debt securities issued by Royal Bank of Canada linked to the performance of the common stock of Schlumberger Limited (the “underlying stock”). If the underlying stock closes at or above the underlying stock's closing price on the Trade Date (the "Starting Price") on any Observation Date (which will occur first on or about April 26, 2011, and then monthly thereafter as described on page 4 of this free writing prospectus), Royal Bank of Canada will automatically call the Securities and pay you a Call Price equal to the principal amount per Security plus a Call Return based on the Call Return Rate. The Call Return increases the longer the Securities are outstanding, as described below.If by maturity the Securities have not been called, Royal Bank of Canada will either repay you the full principal amount or, if the underlying stock closes below the Trigger Price on the final Observation Date, which will be set to equal 80% of the Starting Price, Royal Bank of Canada will repay less than the principal amount, if anything, resulting in a loss that is proportionate to the decline in the underlying stock from the Trade Date to the final Observation Date, up to a 100% loss of your principal amount invested. You will receive a positive return on your Securities only if the underlying stock closes at a price equal to or above the Starting Price on any Observation Date, including the final Observation Date. Investing in the Securities involves significant risks.The Securities do not pay interest.You may lose some or all of your principal. The contingent repayment of principal applies only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of Royal Bank of Canada and is not, either directly or indirectly, an obligation of any third party. If Royal Bank of Canada were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features Key Dates1 q Call Return — Royal Bank of Canada will automatically call the Securities for a Call Price equal to the principal amount plus the applicable Call Return based on the Call Return Rate if the closing price of the underlying stock on any Observation Date is equal to or greater than the Starting Price. The Call Return increases the longer the Securities are outstanding.If the Securities are not called, investors will have the potential for downside market exposure to the underlying stock at maturity. q Contingent Repayment of Principal Amount at Maturity— If you hold the Securities to maturity, the Securities have not been called on any Observation Date including the final Observation Date and the underlying stock closes above or equal to the Trigger Price on the final Observation Date, Royal Bank of Canada will pay your full principal amount. If the underlying stock closes below the Trigger Price on the final Observation Date, Royal Bank of Canada will pay less than your principal amount, if anything, resulting in a loss of your investment that will be proportionate to the full negative Underlying Return.The contingent repayment of principal only applies if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Royal Bank of Canada. Trade Date1 March 29, 2011 Settlement Date1 March 31, 2011 Observation Dates1 Monthly (see page 4 for details) Final Observation Date2 March 30, 2012 Maturity Date2 April 5, 2012 1 Expected.In the event we make any change to the expected Trade Date and Settlement Date, the Observation Dates, including the final Observation Date, and Maturity Date will be changed so that the stated term of the Securities remains approximately the same. 2 Subject to postponement in the event of a market disruption event as described under “General Terms of the Securities – Market Disruption Events” in the accompanying product prospectus supplement no. UBS-TAOS-1. NOTICE TO INVESTORS: THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. THE ISSUER IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES CAN HAVE DOWNSIDE MARKET RISK SIMILAR TO THE UNDERLYING STOCK. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF ROYAL BANK OF CANADA. YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER ‘‘KEY RISKS’’ BEGINNING ON AND UNDER ‘‘RISK FACTORS’’ BEGINNING ON PAGE PS-4 OF THE PRODUCT PROSPECTUS SUPPLEMENT NO. UBS TAOS-1 BEFORE PURCHASING ANY SECURITIES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR SECURITIES. YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT IN THE SECURITIES. Security Offering These preliminary terms relate to Securities linked to the performance of the common stock of Schlumberger Limited.The Securities are offered at a minimum investment of 100 Securities at $10.00 per Security (representing a $1,000 investment), and integral multiples of $10.00 in excess thereof.The actual Call Return Rate and Starting Price will be determined on the Trade Date. Underlying Stock Call Return Rate Starting Price Trigger Price CUSIP ISIN Schlumberger Limited 15.00% - 18.00% per annum ● 80% of the Starting Price 78009C258
